

114 S2657 IS: To require consultations on reuniting Korean Americans with family members in North Korea.
U.S. Senate
2016-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2657IN THE SENATE OF THE UNITED STATESMarch 9, 2016Mr. Kirk (for himself, Mr. Warner, and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo require consultations on reuniting Korean Americans with family members in North Korea.
	
		1.Consultations on reuniting Korean Americans with family members in North Korea
 (a)FindingsCongress makes the following findings: (1)The division of the Korean Peninsula into South Korea and North Korea separated more than 10,000,000 Koreans from family members.
 (2)Since the signing of the Agreement Concerning a Military Armistice in Korea, signed at Panmunjom July 27, 1953 (commonly referred to as the Korean War Armistice Agreement), there has been little to no contact between Korean Americans and family members who remain in North Korea.
 (3)North Korea and South Korea first agreed to reunions of divided families in 1985 and have since held 19 face-to-face reunions and 7 video link reunions.
 (4)Those reunions have subsequently given approximately 22,000 Koreans the opportunity to briefly reunite with loved ones.
 (5)The most recent family reunions between North Korea and South Korea took place in October 2015 and did not include any Korean Americans.
 (6)The United States and North Korea do not maintain diplomatic relations and certain limitations exist on Korean Americans participating in inter-Korean family reunions.
 (7)More than 1,700,000 people living in the United States are of Korean descent. (8)The number of first generation Korean and Korean American family members divided from family members in North Korea is rapidly diminishing given the advanced age of those family members.
 (9)Many Korean Americans with family members in North Korea have not seen or communicated with those family members in more than 60 years.
 (10)Korean Americans and North Koreans both continue to suffer from the tragedy of being divided from loved ones.
 (11)The inclusion of Korean American families in the reunion process would constitute a positive humanitarian gesture by the Government of North Korea.
 (12)Section 1265 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 407) required the President to submit to Congress a report on efforts, if any, of the United States Government to facilitate family reunions between United States citizens and their relatives in North Korea.
 (13)In the report of the Committee on Appropriations of the House of Representatives accompanying H.R. 3081, 111th Congress (House Report 111–187), the Committee urged the Special Representative on North Korea Policy, as the senior official handling North Korea issues, to prioritize the issues involving Korean divided families and to, if necessary, appoint a coordinator for such families.
				(b)Consultations required
 (1)Consultations with South KoreaThe Secretary of State, or a designee of the Secretary, shall consult with officials of South Korea, as appropriate, on potential opportunities to reunite Korean American families with family members in North Korea from which such Korean American families were divided after the signing of the Korean War Armistice Agreement.
 (2)Consultations with Korean AmericansNot less frequently than every 180 days, the Special Representative on North Korea Policy of the Department of State shall consult with representatives of Korean Americans with family members in North Korea with respect to efforts to reunite families divided after the signing of the Korean War Armistice Agreement.
 (3)No additional authorization of appropriationsNo additional amounts are authorized to be appropriated to the Department of State to carry out consultations under this subsection.
				(c)Report required
 (1)In generalThe Secretary shall submit to Congress, as part of the report required by section 107(d) of the North Korean Human Rights Act of 2004 (22 U.S.C. 7817(d)), a report on consultations described in subsection (b) conducted during the year preceding the submission of the report.
 (2)FormThe report required by paragraph (1) shall be submitted in unclassified form to the maximum extent possible, but may include a classified annex.